Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 09, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 09, 2021 was filed after the mailing date of the Notice of Allowance on January 11, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	After an examination of the present application, in view of applicant’s submission filed April 09, 2021, and based on an updated search of the prior art of record, Claims 13-31 are found to be in condition for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 13:
While closest prior art Min (20090090568 A1) and Bradski (20160026253 A1)
teach portions of the limitations of independent Claim 13, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 13, namely "receive contextual information from the wearable display device, the contextual information indicating at least a first virtual object of the one or more virtual objects that the user is interacting with; access information indicating user interface options associated with respective contextual information; identify a user interface operation supported by the touch component based at least partly on user interface options associated with interactions with the first virtual object indicated in the accessed information; determine a first light pattern associated with the user interface operation; generate and transmit instructions to the light emitting assembly to display the first light pattern; receive a user input on the touch component; and generate and transmit instructions to the light emitting assembly to display a second light pattern indicating the user input" in combination with all other limitations of the claim.

Claim 25:
While closest prior art Min (20090090568 A1) and Bradski (20160026253 A1)
teach portions of the limitations of independent Claim 25, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 25, namely "receiving, by a user input device, contextual information from a wearable display device communicatively coupled to the user input device, the contextual information indicating at least a first virtual object of a plurality of virtual objects being presented through the wearable display device; accessing information indicating user interface options associated with respective contextual information; identifying a type of user input supported by the user input device based at least partly on user interface options associated with interactions with the first virtual object indicated in the accessed information, wherein the user input device comprises a first element for illuminating a plurality of light patterns and a second element for receiving user inputs; determining a first light pattern associated with the type of user input supported; generating and transmitting instructions to the first element to illuminate a halo having the first light pattern; determining a second light pattern based on a user input on the user input device; and generating and transmitting instructions to the first element to update the halo to the second light pattern in response to the user input” in combination with all other limitations of the claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624